As filed with the Securities and Exchange Commission on September 4, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. Shareholder Letter|3 Letter to Shareholders LoCorr Funds seek to provide investments that, over time, may have low correlation to traditional asset classes – such as stocks and bonds. We believe that adding low correlating investments to portfolios can significantly help reduce the overall portfolio risk while potentially enhancing returns. Correlation measures the degree to which the returns of two investments move together over time. LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments. In this semi-annual report, LoCorr Funds are reporting on four mutual funds: LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund (collectively, the “Funds”). LoCorr Funds did recently launch another Fund – LoCorr Market Trend Fund – that commenced operations after June 30, 2014 and will be reported in the next annual report. LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund’s (the “Managed Futures Fund” or the “Fund”) primary objective is capital appreciation in rising and falling equity markets with managing volatility as a secondary objective. The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund accesses the returns of certain trading programs of Millburn Ridgefield Corporation (“Millburn”) and Crabel Capital Management, LLC (“Crabel”) via its investment in a total return swap agreement. The Fund uses Millburn and Crabel to execute its Managed Futures strategy. Millburn was founded in 1971 and manages about $1.3 billion in assets. Crabel was founded in 1992 and manages about $1.4 billion in assets. The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Managed Futures Fund also accesses returns generated by Crabel’s Multi-Product program, a short-term trend following strategy that commenced trading in March 1998. Crabel’s program was added in late 2013 to complement Millburn’s longer-term trend strategy in an attempt to improve the Fund’s risk-adjusted returns. The Fund produced a profit during the first half of 2014 predominantly due to gains from long interest rate and equity futures positions, and from short U.S. dollar trades. Long energy positions and trading of agricultural commodities did register small gains, while metal trading was unprofitable. Both managers were profitable, particularly Millburn’s program, leading the Fund’s Class I shares to a +10.07% return for the six month period ending June 30, 2014. Shifting perceptions about U.S. and Chinese growth prospects, future course of Federal Reserve monetary policy, political and economic turmoil in several emerging economies—including Turkey, India, Indonesia, and Thailand, the impact of the Russia/ Ukraine situation, and the simmering cauldron that is the Middle East kept markets off balance and led to significant market volatility early in the period. However, persistently accommodative monetary policy in developed economies—underscored by a further easing of European Central Bank (ECB) monetary policy in early June—and the growth rebound from the weather-induced first quarter slowdown helped settle trading thereafter. Given the concerns about worldwide growth, the social and political unrest in numerous emerging markets, a lack of inflationary impulses in the developed world, and persistent easy money in the developed world, it should come as no surprise that a solid demand for government securities would push up note and bond prices. Consequently, Millburn’s long positions in foreign and U.S. note and bond futures were profitable. Millburn also generally profited from long equity trades. Equity prices were particularly volatile during the period, weakening as the markets digested weather-related growth problems in the U.S., the outlook for U.S. quantitative easing, worries about Chinese growth, and Chinese policy efforts to wring excess debt and capacity out of the economy without threatening too many corporate defaults or bankruptcies. However, prices recovered as U.S. growth rebounded against the background of continued easy money in the developed economies. 4|Shareholder Letter Millburn’s short U.S. dollar trades were generally profitable too. Higher interest rates and/or stronger growth prospects in certain countries weighed on the U.S. dollar, even though foreign exchange markets were periodically rattled by the political and economic turmoil in a number of emerging markets. Millburn’s commodity trades in agriculture and energy contributed smaller profits while metals trades produced small losses. Crabel’s Multi-Product program posted modest gains through the first half of 2014. The low volatility regime in many of the markets Crabel trades has remained firmly in place. As of June 30, there have been 50 trading days since the S&P 500 Index moved at least 1% in a day, the longest such streak since 1995. As expected in such an environment, short-term momentum models have struggled, suffering three losing months in the last five. Mean-reversion models had a significantly positive period and long-term trend following models were slightly profitable. Through the first half of 2014, stock indices, interest rates and commodities were profitable while currencies were slightly negative. The most profitable markets were the E-Mini S&P 500 Index, the British Pound and the German Bund. The worst performing markets were the Euro/Yen, Japanese Yen and the DJ EuroStoxx 50 Index. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of short- to intermediate-term investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy – a shorter duration, high quality portfolio. Nuveen manages over $100 billion in assets. Although the U.S. economy lost momentum early in 2014, partially due to brutal winter weather, recent data has shown that the economy has been re-accelerating. Employment data have posted steady gains, consumer spending continues to advance at a moderate pace, and manufacturing has strengthened. Core inflation remained subdued and the Fed continued to taper asset purchases. The Fixed Income portion of the Managed Futures Fund posted a return of 1.53% for the six month period ended June 30, 2014, compared to 1.06% for the Fund’s benchmark – the Barclays Capital 1-5 Year Government/Credit Bond Index. Fixed Income outperformance was primarily attributable to sector allocation and security selection. Our duration strategy, which continued to be managed to be about one half year short of the benchmark, was a non-factor to performance as short-term rates were little changed over first half of the year. Looking ahead, we expect that moderate growth and subdued inflation could allow the Fed to remain deliberate in normalizing policy. Asset purchases should wind down later in 2014 and we believe the Fed to begin raising the Fed Funds Rate in mid-2015.To the extent that economic growth does not surprise on the upside and inflation remains in check, it seems likely that the Fed’s forward guidance may be successful in managing market expectations for higher rates and that the withdrawal of stimulus should not be overly disruptive to the financial markets. Given that credit fundamentals for non-government sectors remain strong, we expect to retain a high-level portfolio emphasis on corporates and non-government securitized debt. That said, valuations are now at the expensive end of the post-crisis range, so we seek to moderate our exposure in these sectors and increase portfolio weightings to Treasuries for liquidity and potential risk management purposes over the coming months. Finally, we plan to maintain our defensive duration posture in the portfolio as we believe short rates will likely grind higher as the Fed begins to gradually withdraw accommodation over the coming year. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund” or the “Fund”) was created to provide investors with access to a commodities futures strategy in a mutual fund structure. Historically, investors have primarily accessed exposure to long-only commodities that rely on rising commodity prices to generate positive returns. Of course, commodity prices don’t always appreciate and occasionally experience sharp declines. The Long/Short Commodities Fund has the ability to profit while commodity prices increase or decrease. Shareholder Letter|5 The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets with managing volatility as a secondary objective. The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Commodities Strategy The Fund accesses, via a total return swap agreement, the returns of Millburn’s Commodity Program (“Milcom”) which began trading in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, livestock, grains and softs and lumber. The Fund posted a strong gain during the six month period ending June 30, 2014, as the Class I shares were +10.78%. Trading of energy futures and energy spreads, grain futures and grain spreads, and soft commodity futures and spreads led the advance. Livestock futures and spread trading was also profitable, while losses from trading metal futures outdistanced the gain from metal spread trading. The expanding turmoil in the Middle East pushed energy prices higher, particularly in May and June, and long positions in Brent crude, West Texas Intermediate crude and RBOB (Reformulated Blendstock for Oxygenate Blending) gasoline were profitable, outpacing losses from trading heating oil, London gas oil and kerosene. Trading of U.S. and U.K. natural gas was also profitable. Energy spread trading was very profitable. Grain prices were volatile during the period, rising early on due to dry weather in the U.S. and concern about the impact of the Russia-Ukraine confrontation, and falling later due to improved weather conditions and better USDA crop forecasts. Long soybean, soybean meal, European rapeseed, Comex wheat, and maize positions were profitable, even though losses late in the period reduced those gains. Those same price swings, meanwhile, led to solid gains from grain spread trading.On the other hand, long corn, KC wheat, milling wheat, and Spring wheat positions, and trading of soybean oil and canola were unprofitable. Long cattle, coffee and cocoa positions and trading of cotton generated gains, while short sugar and long crude palm oil and rubber trades resulted in smaller losses. Soft commodity and livestock spread trading were both profitable. Trading of metal futures was unprofitable. A long nickel trade benefitted from the Indonesian export ban that drove prices higher; long palladium and platinum trades were profitable as labor turmoil in South Africa and Russian tensions boosted prices; and a long gold trade was a positive due to flight to safety demand. Metal spread trading produced a fractional gain, yet trading of aluminum, copper, lead, tin, zinc and silver generated more than offsetting losses. Fixed Income Strategy The Long/Short Commodities Fund invests most of its remaining assets in a Fixed Income strategy comprised of short- to intermediate-term investment grade corporate and government agency securities. Nuveen is the sub-adviser for this strategy – a shorter duration, high quality portfolio. The Fixed Income portion of the LoCorr Long/Short Commodities Fund posted a return of 1.37% for the six month period ending June 30, 2014, compared to 1.06% for the Fund’s benchmark—the Barclays Capital 1-5 Year Government/Credit Bond Index.Fixed Income outperformance was primarily attributable to sector allocation and security selection. Our portfolio duration, which was shortened to about .30 years short of the benchmark, was a non-factor to performance as short-term rates were little changed over first half of the year. Nuveen’s outlook for the fixed income market is stated above. LoCorr Long/Short Equity Fund The LoCorr Long/Short Equity Fund (the “Long/Short Equity Fund” or the “Fund”) was launched in May 2013. The Fund’s objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. Consistent with the “low correlation” our LoCorr Fund family seeks, long/short equity funds have the ability to provide positive returns when equity markets are rising yet they can provide the potential for downside protection when equity prices are declining. 6|Shareholder Letter One of the Fund’s sub-advisers, Millennium Asset Management (“Millennium”), focuses on small and micro cap stocks as the core long holdings. Millennium will also look to short individual stocks and hold bear Exchange Traded Funds (“ETFs”) to seek to mitigate volatility and to profit when prices decline. Millennium was founded in 1999 and the Fund invests based on a strategy of theirs that commenced trading in 2000. The Fund added another sub-adviser in early 2014 – Billings Capital Management (“Billings”). Billings’ strategy is based on a value-oriented, fundamental, bottom-up long/short equity approach. They seek to maximize returns, exceeding the S&P 500 Index over the long term. Relative value drives the selection process for both long and short positions. The Fund invests with Billings based on a strategy they have managed since 2008 with their current firm and for many years prior to that at a different firm. Billings was added to complement the strategy used by Millennium. Billings’ inclusion was beneficial to the Fund’s results during the first six months of 2014. The Fund’s Class I shares lost 5.91% for the period ended June 30, 2014, despite Billings’ stellar +12.00% results on the portion of the Fund’s assets they managed since March 25, 2014. Millennium was down 6.35% for the six month period on their portion of Fund assets. Millennium has a strong focus on smaller cap equities. Small cap equities underperformed the broader equity market in the first half of 2014. Selling pressure in small caps was driven by worldwide economic growth concerns and profit taking after a strong 2013.A decline in the Chinese economic growth and currency concerns for emerging economies led to strong selling pressure in U.S. small cap companies as international investment losses were covered with reduced allocation to domestic small cap. The flight to quality caused large cap stocks to be favored while small cap stocks were sold. Micro cap equities fared even worse than small cap equities in 2014 through the low point in mid-May. Millennium’s portion of the portfolio had a higher exposure to micro cap equities at the beginning of 2014, which was detrimental to performance. The average market cap of the portfolio has increased throughout 2014 to lessen exposure to micro cap names. The favoritism for larger equities kept large cap names relatively buoyant while small and micro cap names declined. This anomaly caused Millennium’s hedge of generally shorting large cap names to be less effective early in the year. The Millennium portfolio performed much better in March through the end of Q2 2014, but it was not enough to overcome the weak early year performance. Through the difficulties of the first half of 2014, the portfolio has gone through changes. Turnover was relatively high as we eliminated positions where our conviction for outperformance declined and increased the average market cap. The net long exposure was as low as 60% in May and reached a high of 93% in June. Millennium’s economic outlook is for continued U.S. growth and increasing interest rates driven by the Fed’s belief the economic expansion is self-sustaining. The Millennium portfolio is exposed to long-term secular growth in technology and healthcare. The portfolio is exposed to cyclical growth in the energy, aerospace, and automobile sectors. The short portfolio is primarily exposed to the consumer and technology sectors. Billings generally invests in mid to larger cap equities. Equity markets, as represented by the S&P 500 Index, proved strong through the first six months of 2014 returning 7.14% as of June 30, 2014, marked the 6th consecutive quarterly gain for the index. That hasn’t occurred since 1998. After a tough January, many believed a much anticipated correction was unfolding. But, to the contrary, equities posted five consecutive positive months with volatility well below historical levels. Equity returns thus far have not been top heavy nor isolated. Within the S&P 500 there were 11 constituents up for every one that was down and eight of the ten sectors posted positive returns. Many investors are becoming valuation sensitive, which, as value-oriented investors, is a mindset with which Billings agrees. We believe markets are hovering in the realm of fair valuation. Stock picking is proving more difficult than the glut of opportunities experienced in 2013. Despite the outsized market gains in 2013 and steady climb thus far in 2014, there still appear to be attractive opportunities to be found on both the long and short sides. Billings continues to remain constructive on the long-term outlook for the U.S. economy, as well as equity markets. Since the inception of the Fund’s relationship with Billings, the net exposure has remained fairly constant at levels above 90% long. All market caps contributed positively to performance, as well as each of the four sectors to which the Billings portfolio is exposed. The strongest driver of performance came from the technology, media and telecommunications (TMT) sector, followed by, in order, financial services, consumer and industrials. Shareholder Letter|7 Billings continues to keep in search of truly attractive businesses trading at what we view as attractive prices (or the opposite for short positions). We believe that we can drive significant long-term outperformance by focusing on our intensive research process as opposed to predicting the direction of the markets over shorter time horizons. LoCorr Spectrum Income Fund The LoCorr Spectrum Income Fund (the “Spectrum Income Fund” or the “Fund”) was launched at the beginning of 2014. The Fund’s objective is current income with capital appreciation as a secondary objective. The Fund is designed to fit within the “low correlation” of the LoCorr Fund family by seeking to provide relatively high levels of income with low correlation to the bond market. The Fund uses two strategies to attempt to achieve its objective – an Income strategy and a Loan Investment strategy. The sub-adviser of the Income strategy is Trust & Fiduciary Management Services (“TFMS”). TFMS invests in pass-through securities to seek high current income, much of which the Fund distributes monthly to investors. The Fund’s initial six months of operations ending June 30, 2014, were profitable as the Fund’s Class I shares gained 7.50%. Income Strategy TFMS sub-advises the Fund’s Income strategy. TFMS was founded in 2000 and the Fund invests based on a strategy that TFMS commenced in 2001. The Income Strategy managed by TFMS is based upon a diversified portfolio consisting primarily of exchange traded pass-through securities, i.e. entities which are exempt from U.S. corporate income tax on the condition that they distribute substantially all of their profits directly to shareholders. This category of securities includes Real Estate Investment Trusts (“REITs”), Master Limited Partnerships, Closed-End Funds, Royalty Trusts, and Business Development Companies. In addition, common stocks with extremely high free cash flow and distributions are sometimes used in the portfolio. The portfolio composition at any point in time is based upon a combination of macroeconomic factors determining classes of securities to be emphasized, combined with intensive bottom-up research focusing on sustainable distributions, quality of management, and valuation concerns. For the first half of 2014, the portfolio posted very positive results. Most elements of the portfolio performed well, but the strongest areas were those related to energy.Interestingly, this included “upstream” holdings which were focused on the production of oil and gas, “midstream” holdings related to the transportation and storage of these items, and “downstream” entities which process raw materials into value-added products such as gasoline, fuel oil, fertilizers, and chemicals. Under ordinary circumstances these securities seldom move together, with relative performance based upon the spread and trends between raw materials and final products, as well as growth (or its lack) in general volumes due to the economy. For this period, they all generally moved together due to disorder in the Middle East and a perceived threat to supplies of crude commodities and final products, which in turn led to higher prices for securities related to most energy prices. Apart from the double digit returns from most of our energy-related holdings, most of our other securities—almost all of which were chosen for their potential ability to increase their distributions in an environment of at least moderate growth and a little inflation—posted solid positive returns. Holdings in this category included closed-end funds holding emerging market debt; REITs with properties in hospitality, entertainment, office, and retail sectors; private equity and alternative asset managers; closed-end funds with U.S. high-yield and preferred securities; lower rated mortgage REITs; transportation-related equities; and a number of individual special situations. Laggards for the period included business development companies, which suffered from being removed from the Russell indexes alternative asset managers, which corrected from a sharp gain late last year; and a few individual holdings which experienced company-specific setbacks. Looking ahead, TFMS believes that the portfolio continues to be well positioned with its emphasis on pass-through securities which have substantial potential to increase their distributions as a consequence of increased economic growth in the U.S. and abroad. Our portfolio has benefitted from an environment of moderate economic growth combined with an accommodative monetary policy from the U.S. Federal Reserve. While we recognize that these conditions cannot continue forever, we do not, at present, foresee a situation in which they will come to an abrupt halt. In this environment, we regard the types of securities in our portfolio as attractively valued. We anticipate any changes in the portfolio in the foreseeable future will be based on changes in our evaluation of individual current holdings or the identification of exceptional new individual opportunities which we will wish to add to the portfolio. 8|Shareholder Letter Loan Investment Strategy The Loan Investment strategy is designed to invest in secured real estate loans that provide the Fund with the potential to enhance yield, reduce volatility and provide the portfolio benefits of lower correlation to stocks and bonds. The Fund’s Loan Investment strategy is based on its investment in a pool of secured real estate loans managed and administered by Terra Capital Partners (“Terra”), which was founded in 2002. During the period, this investment has generated a steady source of high income and helped dampen the Fund’s volatility. Thank you for investing in LoCorr Funds. It is not possible to invest directly into an index. Mean-reversion models are models based on the theory that prices eventually move back to the mean. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Market cap refers to the size of companies held based on the value of all outstanding shares. Free cash flow is an entity’s operating cash flow less capital expenditures. E-Mini S&P 500 Index is based on the S&P 500 Index but has contracts that are one fifth the size. DJ EuroStoxx 50 Index is a capitalization-weighted stock index of 50 large European companies. Barclays Capital 1-5 Year Government/Credit Index is an unmanaged index considered representative of performance of short-term U.S. corporate bonds and U.S. government bonds with maturities from one to five years. The opinions expressed in the letter are those of the Fund manager, are subject to change, are not guaranteed and should not be considered investment advice. The LoCorr Market Trend Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Read it carefully before investing. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. Derivative contracts ordinarily have leverage inherent in their terms which can magnify the Fund’s potential for gains or losses through increased long and short position exposure. The Fund may access derivatives via a swap agreement. A risk of a swap agreement is the risk that the counterparty to the agreement will default on its obligation to pay the Fund. The Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased. Investments in small - and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Investments in lowerrated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. ETF investments are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in stocks and bonds. ETFs are subject to specific risks, depending on the nature of the ETF. The Fund’s portfolio will be significantly impacted by the performance of the real estate market generally, and the Fund may be exposed to greater risk and experience higher volatility than would a more economically diversified portfolio. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural, or technological developments. Investments in Limited Partnerships (including master limited partnerships) involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the Limited Partnership, risks related to potential conflicts of interest between the Limited Partnership and the Limited Partnership’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right. Underlying Funds are subject to management and other expenses, which will be indirectly paid by the Fund. The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Long/Short Equity Fund, LoCorr Spectrum Income Fund, and LoCorr Market Trend Fund are distributed by Quasar Distributors, LLC. Fund Performance|9 LoCorr Managed Futures Strategy Fund Rate of Return — For the period ended June 30, 2014 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 % % -2.78 % LoCorr Managed Futures Strategy Fund - Class A (with maximum load) 3/22/11 % % -4.52 % LoCorr Managed Futures Strategy Fund - Class C 3/24/11 % % -3.51 % LoCorr Managed Futures Strategy Fund - Class I 3/24/11 % % -2.56 % S&P 500 Total Return Index % % %1 Barclays CTA Index % % -1.53 %2 $100,000 investment in the LoCorr Managed Futures Strategy Fund – Class I For the period ended June 30, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund’s Class I shares since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio is 2.58%, 3.33%, and 2.33% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of March 24, 2011. 2 Since inception return as of March 31, 2011. LoCorr Long/Short Commodities Strategy Fund Rate of Return — For the period ended June 30, 2014 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Long/Short Commodities Strategy Fund - Class A (without maximum load) 1/1/12 % % -6.38 % LoCorr Long/Short Commodities Strategy Fund - Class A (with maximum load) 1/1/12 % % -8.57 % LoCorr Long/Short Commodities Strategy Fund - Class C 1/1/12 % % -7.13 % LoCorr Long/Short Commodities Strategy Fund - Class I 1/1/12 % % -6.16 % S&P 500 Total Return Index % % % Morningstar Long/Short Commodity Index -2.09 % % -3.58 % $100,000 investment in the LoCorr Long/Short Commodities Strategy Fund – Class I For the period ended June 30, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund’s Class I sharessince inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 4.69%, 5.44%, and 4.44% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. One cannot invest directly in an index. 1Since inception returns as of January 1, 2012. 10|Fund Performance LoCorr Long/Short Equity Fund Rate of Return — For the period ended June 30, 2014 (Unaudited) Inception Date 6 Month 1 Year Average Annual Since Inception1 LoCorr Long/Short Equity Fund - Class A (without maximum load) 5/10/13 -6.01 % % % LoCorr Long/Short Equity Fund - Class A (with maximum load) 5/10/13 -11.41 % % % LoCorr Long/Short Equity Fund - Class C 5/10/13 -7.24 % % % LoCorr Long/Short Equity Fund - Class I 5/10/13 -5.91 % % % S&P 500 Total Return Index % % % Russell 2000 Total Return Index % % % $100,000 investment in the LoCorr Long/Short Equity Fund - Class I For the period ended June 30, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund’s Class I shares since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 5.09%, 5.84%, and 4.84% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Russell 2000 Total Return Index measures the performance of the small-cap segment of the U.S. equity universe. One cannot invest directly in an index. 1 Since inception returns as of May 10, 2013. LoCorr Spectrum Income Fund Rate of Return — For the period ended June 30, 2014 (Unaudited) Inception Date 6 Month Since Inception1 LoCorr Spectrum Income Fund - Class A (without maximum load) 1/1/14 7.39% 7.39% LoCorr Spectrum Income Fund - Class A (with maximum load) 1/1/14 1.22% 1.22% LoCorr Spectrum Income Fund - Class C 1/1/14 5.97% 5.97% LoCorr Spectrum Income Fund - Class I 1/1/14 7.50% 7.50% S&P 500 Total Return Index 7.14% 7.14% Morningstar Moderate Allocation EW 5.44% 5.44% Barclays Aggregate Bond Index 3.93% 3.93% $100,000 investment in the LoCorr Spectrum Income Fund - Class I For the period ended June 30, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund’s Class I shares since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 2.00% redemption fee on shares held for less than 60 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio is 2.23%, 2.98%, and 1.98% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays Aggregate Bond Index is a long term, market capitalization-weighted index used to represent investment grade bonds being traded in the United States. The Morningstar Moderate Allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds and cash. Equal weighting (EW) gives each fund in the data set the same weight, regardless of assets. One cannot invest directly in an index. 1 Cumulative total return since inception of January 1, 2014. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments | 11 LoCorr Managed Futures Strategy Fund Composition of Consolidated Investment Portfolio1 June 30, 2014 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2014 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 11.48% 321 Henderson Receivables I LLC, 2004-A A1 (Acquired 02/08/2013, Cost, $472,235) (a)(c) 09/15/2045 % $ $ American Express Credit Account Master Trust Series 2009-2 A (c) 03/15/2017 % Series 2012-2 A 03/15/2018 % American Homes 4 Rent 2014-SFR1 A (Acquired 05/13/2014, Cost, $1,080,000) (a)(c) 06/17/2031 % AmeriCredit Automobile Receivables Trust, 2012-1 A3 09/08/2016 % Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 % Series 2003-1 A3 10/20/2020 % Cabela’s Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012 and 02/08/2013, Cost, $2,287,819) (a)(c) 09/15/2018 % Series 2012-1A A1 (Acquired 05/08/2012 and 07/23/2012, Cost, $1,513,283) (a) 02/18/2020 % California Republic Auto Receivables Trust 2013-2 A2 03/15/2019 % Capital One Multi-Asset Execution Trust, 2007-A2 A2 (c) 12/15/2019 % Carfinance Capital Auto Trust 2013-1A A (Acquired 05/21/2013, Cost, $982,355) (a) 07/17/2017 % CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 05/10/2013 and 05/15/2013, Cost, $1,882,794) (a) 08/15/2019 % CenterPoint Energy Transition Bond Co. IV LLC, 2012-1 A1 04/15/2018 % Citibank Credit Card Issuance Trust, 2013-A12 (Acquired 03/19/2014, Cost, $1,000,000) (a)(c) 11/07/2018 % Citibank Omni Master Trust, 2009-A14A A14 (Acquired 08/22/2013, Cost, $1,504,445) (a)(c) 08/15/2018 % Colony American Homes 2014-1A A (Acquired 04/02/2014, Cost, $2,705,179) (a)(c) 05/17/2031 % Discover Card Execution Note Trust Series 2011-A3 A (c) 03/15/2017 % Series 2012-A1 A1 08/15/2017 % Series 2013-A1 A1 (c) 08/17/2020 % Dryrock Issuance Trust, 2012-2 A 08/15/2018 % Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 % Entergy Texas Restoration Funding LLC, 2009-A A1 02/01/2016 % Fifth Third Auto Trust, 2013-A B 04/15/2019 % Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 % Gracechurch Card Funding PLC, 2012-1A A1 (Acquired 03/02/2012, 05/15/2013 and 03/19/2014, Cost, $2,553,753) (a)(b)(c) 02/15/2017 % The accompanying notes are an integral part of these consolidated financial statements. 12 | LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) HLSS Servicer Advance Receivables Backed Notes Series 2013-T2 A2 (Acquired 05/17/2013, Cost, $2,249,998) (a) 05/16/2044 % $ $ Series 2013-T1 D2 (Acquired 01/16/2013, Cost, $750,000) (a) 01/16/2046 % Series 2013-T7 A7 (Acquired 03/28/2014, Cost, $438,350) (a) 11/15/2046 % Invitation Homes 2013-SFR1 Trust A (Acquired 11/05/2013, Cost, $1,239,255) (a)(c) 12/17/2030 % Santander Drive Auto Receivables Trust 2014-2 A2A 07/17/2017 % SMART Trust/Australia, 2012-2USA A3B (Acquired 02/08/2013, Cost, $918,476) (a)(b)(c) 10/14/2016 % United States Small Business Administration, 2008-10B 1 09/10/2018 % TOTAL ASSET BACKED SECURITIES (Cost $43,228,154) CORPORATE BONDS: 35.96% Administrative and Support and Waste Management and Remediation Services: 0.49% Xstrata Finance (Canada) Ltd. (Acquired 02/14/2012 and 03/12/2013, Cost, $1,807,789) (a)(b) 01/15/2017 % Finance and Insurance: 15.30% Aflac Inc. 02/15/2017 % Allied World Assurance Co., Ltd. (b) 08/01/2016 % American Express Co. 05/22/2018 % American International Group, Inc. 09/15/2016 % Asciano Finance Limited (Acquired 03/12/2014, Cost, $2,153,900) (a)(b) 04/07/2018 % Bank of America, N.A. 11/14/2016 % Barclays Bank PLC (b) 09/22/2016 % Berkshire Hathaway Inc. 08/15/2016 % Boeing Capital Corp. 08/15/2018 % Capital One Financial Corp. 09/01/2016 % Citigroup, Inc. 11/21/2017 % Credit Agricole SA (Acquired 10/01/2012, Cost, $1,503,306) (a)(b) 10/01/2017 % Deutsche Bank Aktiengesellschaft (b) 02/13/2019 % Fifth Third Bancorp 06/01/2018 % Ford Motor Credit Company LLC 01/17/2017 % General Electric Capital Corp. 04/27/2017 % General Electric Capital Corp. 05/01/2018 % Goldman Sachs Group, Inc./The 09/01/2017 % Health Care REIT, Inc. 04/01/2019 % Heineken N.V. (Acquired 10/02/2012, Cost, $996,700) (a)(b) 10/01/2017 % ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost, $1,524,097) (a)(b) 03/07/2017 % JPMorgan Chase & Co. 01/15/2018 % Morgan Stanley (c) 10/18/2016 % Morgan Stanley 12/28/2017 % Nomura Holdings, Inc. (b) 09/13/2016 % Nordea Bank AB (Acquired 02/12/2013, Cost, $1,038,661) (a)(b) 03/20/2017 % Private Export Funding Corp. 05/15/2015 % Private Export Funding Corp. 02/15/2017 % Rabobank Nederland (b) 01/19/2017 % Royal Bank of Scotland Group Public Limited Co./The (b) 09/18/2015 % Simon Property Group LP 03/01/2017 % Toyota Motor Credit Corp. 05/22/2017 % UBS AG (b) 12/20/2017 % WellPoint, Inc. 01/15/2018 % Wells Fargo & Co. 06/15/2016 % Health Care and Social Assistance: 0.77% Catholic Health Initiatives 11/01/2017 % Quest Diagnostics Inc. 11/01/2015 % Quest Diagnostics Inc. 07/01/2017 % Information: 1.90% AT&T Inc. 02/12/2016 % CBS Corp. 07/01/2017 % Comcast Corp. 02/15/2018 % DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 % Total System Services, Inc. 06/01/2018 % Verizon Communications, Inc. 09/14/2018 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)| 13 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Management of Companies and Enterprises: 0.92% BNP Paribas (b) 08/20/2018 % $ $ Macy’s Retail Holdings, Inc. 12/01/2016 % Manufacturing: 8.48% ACTAVIS, Inc. 10/01/2017 % Anheuser-Busch Companies LLC 10/15/2016 % Apple Inc. (c) 05/05/2017 % Cisco Systems, Inc. 03/14/2017 % ConAgra Foods, Inc. 01/25/2018 % Dow Chemical Co./The 02/15/2016 % Dr Pepper Snapple Group, Inc. 01/15/2016 % Eastman Chemical Co. 06/01/2017 % Ecolab Inc. 12/08/2017 % EMC Corp. 06/01/2018 % Hershey Co./The 11/01/2016 % Hewlett-Packard Co. 12/01/2020 % Johnson Controls, Inc. 11/02/2017 % Kellogg Co. 05/21/2018 % Lorillard Tobacco Co. 08/21/2017 % Motorola Solutions, Inc. 11/15/2017 % Reynolds American Inc. 10/30/2015 % Sherwin-Williams Co./The 12/15/2017 % Thermo Fisher Scientific Inc. 02/01/2017 % Tyco Electronics Group S.A. (b) 12/17/2018 % Tyco International Finance S.A. (b) 10/15/2015 % Zoetis Inc. 02/01/2018 % Mining, Quarrying, and Oil and Gas Extraction: 3.69% Anadarko Petroleum Corp. 09/15/2017 % BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 % Ensco PLC (b) 03/15/2016 % Noble Holding International, Ltd. (b) 08/01/2015 % Occidental Petroleum Corp. 02/15/2018 % Petrobras International Finance Co. (b) 02/06/2017 % Phillips 66 05/01/2017 % Rio Tinto Finance (USA) PLC (b) 08/21/2017 % Sinopec Group Overseas Development (2014) Ltd. (Acquired 04/02/2014, Cost, $1,500,000) (a)(b)(c) 04/10/2017 % Teck Resources Ltd. (b) 08/15/2017 % Vale Overseas Ltd. (b) 01/11/2016 % Professional, Scientific, and Technical Services: 0.24% Computer Sciences Corp. 03/15/2018 % Real Estate and Rental and Leasing: 0.51% Penske Truck Leasing Co. LP / PTL Finance Corp. (Acquired 05/14/2012, Cost, $902,599) (a) 05/11/2015 % Ventas Realty LP / Ventas Capital Corp. 02/15/2018 % Retail Trade: 0.87% BP Capital Markets (b) 11/01/2016 % Tesco PLC (Acquired 07/17/2013, Cost, $2,205,816) (a)(b) 11/15/2017 % Transportation and Warehousing: 0.99% Carnival Corp. (b) 12/15/2017 % GATX Corp. 07/30/2018 % Spectra Energy Partners, LP 09/25/2018 % Utilities: 0.57% Exelon Generation Co., LLC 10/01/2019 % Sempra Energy 04/01/2017 % The accompanying notes are an integral part of these consolidated financial statements. 14|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Wholesale Trade: 1.23% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost, $995,160) (a)(b) 06/07/2017 % $ $ Express Scripts Holding Co. 11/15/2016 % Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost, $2,025,711) (a) 04/10/2017 % TOTAL CORPORATE BONDS (Cost $134,171,224) MORTGAGE BACKED SECURITIES: 19.34% American Tower Trust I, 2013-1-2 (Acquired 03/06/2013, Cost, $1,830,000) (a) 03/15/2043 % Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 % Series 2005-PWR10 A4 (c) 12/11/2040 % CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 % COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 % COMM 2012-CCRE4 Mortgage Trust, 2012-CR4 A2 10/15/2045 % COMM 2012-LC4 Mortgage Trust, 2012-LC4 A1 12/10/2044 % Commercial Mortgage Trust, 2007-GG11 A4 12/10/2049 % CSMC Trust, 2013-6 1A1 (Acquired 07/24/2013, Cost, $2,689,103) (a)(c) 07/25/2028 % DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 % Extended Stay America Trust Series 2013-ESFL A2FL (Acquired 01/24/2013, Cost, $1,565,000) (a)(c) 12/05/2031 % Series 2013-ESFL A1FL (Acquired 01/24/2013, Cost, $782,652) (a)(c) 12/05/2031 % Fannie Mae-Aces Series 2009-M1 A1 07/25/2019 % Series 2012-M8 ASQ1 12/25/2019 % Fannie Mae Pool 01/01/2016 % Fannie Mae Pool 02/01/2021 % Fannie Mae Pool 06/01/2021 % Fannie Mae Pool 08/01/2021 % Fannie Mae Pool 09/01/2021 % Fannie Mae Pool 11/01/2021 % Fannie Mae Pool 12/01/2025 % Fannie Mae Pool 09/01/2026 % Fannie Mae Pool (c) 10/01/2033 % FDIC Commercial Mortgage Trust Series 2011-C1 A (Acquired 06/06/2012, Cost, $107,817) (a)(c) 04/25/2031 % Series 2012-C1 A (Acquired 05/10/2012, Cost, $455,524) (a)(c) 05/25/2035 % FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost, $682,078) (a)(c) 12/04/2020 % Series 2010-S1 2A (Acquired 03/01/2012, Cost, $788,907) (a) 04/25/2038 % Series 2010-S1 1A (Acquired 11/18/2011, Cost, $442,039) (a)(c) 02/25/2048 % FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 % Series K703 A1 01/25/2018 % Series K709 A1 10/25/2018 % Fosse Master Issuer PLC, 2011-1A A2 (Acquired 09/30/2011 and 06/27/2012, Cost, $947,164) (a)(b)(c) 10/19/2054 % Freddie Mac REMICS, 3855 HE 02/15/2026 % Freddie Mac Structured Agency Credit Risk Debt Notes Series 2013-DN2 M1 (c) 11/25/2023 % Series 2014-DN2 M1 (c) 04/25/2024 % FREMF Mortgage Trust 2013-KF02, (Acquired 11/01/2013, Cost, $1,357,766) (a)(c) 12/25/2045 % GS Mortgage Securities Corp. II, 2005-GG4 A4A 07/10/2039 % GS Mortgage Securities Trust Series 2010-C2 A1 (Acquired 04/11/2012, Cost, $1,441,286) (a) 12/10/2043 % Series 2011-GC5 A2 08/10/2044 % Series 2007-GG10 A4 (c) 08/10/2045 % Holmes Master Issuer PLC, 2012-1A A2 (Acquired 01/18/2012, Cost, $720,682) (a)(b)(c) 10/15/2054 % JPMorgan Chase Commercial Mortgage Securities Trust Series 2013-FL3 A2 (Acquired 04/24/2013, Cost, $1,104,315) (a)(c) 04/15/2028 % Series 2013-JWRZ A (Acquired 05/22/2013, Cost, $2,960,000) (a)(c) 04/15/2030 % Series 2010-C1 A1 (Acquired 12/30/2011, Cost, $1,203,298) (a) 06/15/2043 % Series 2005-LDP5 A4 (c) 12/15/2044 % Series 2007-CIBC20 A4 (c) 02/12/2051 % The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) |15 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) Morgan Stanley Capital I Trust Series 2008-TOP29 A4 (c) 01/11/2043 % $ $ Series 2011-C1 A2 (Acquired 09/20/2011 and 06/28/2012, Cost, $2,263,467) (a) 09/17/2047 % Motel 6 Trust, 2012-MTL6 A2 (Acquired 11/02/2012, Cost, $1,999,992) (a) 10/05/2025 % NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 % Series 2011-R1 1A (c) 01/08/2020 % Series 2011-R2 1A (c) 02/06/2020 % Series 2011-R3 1A (c) 03/11/2020 % Series 2010-R1 1A (c) 10/07/2020 % SBA Tower Trust (Acquired 06/12/2014, Cost, $1,515,527) (a) 12/15/2042 % Sequoia Mortgage Trust, 2013-1 1A1 (c) 02/25/2043 % Springleaf Mortgage Loan Trust Series 2013-3A A (Acquired 10/04/2013, Cost, $1,786,637) (a)(c) 09/25/2057 % Series 2013-1A A (Acquired 04/03/2013, Cost, $1,903,527) (a)(c) 06/25/2058 % Series 2012-3A A (Acquired 10/18/2012, Cost, $601,860) (a)(c) 12/25/2059 % WIMC Capital Trust, 2012-A A1 (Acquired 06/21/2012, Cost, $618,744) (a) 10/16/2050 % TOTAL MORTGAGE BACKED SECURITIES (Cost $73,140,692) MUNICIPAL BONDS: 2.02% County of Hamilton OH Sewer System Revenue 12/01/2016 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 % Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2021 % Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota 09/01/2017 % Metropolitan Government of Nashville & Davidson County TN 07/01/2017 % State of Ohio 08/01/2017 % TOTAL MUNICIPAL BONDS (Cost $7,606,459) FOREIGN GOVERNMENT BOND: 0.24% Hydro-Quebec (b) 06/30/2016 % TOTAL FOREIGN GOVERNMENT BOND (Cost $909,214) U.S. GOVERNMENT AGENCY ISSUES: 3.34% Federal Home Loan Mortgage Corp. 08/20/2014 % Federal Home Loan Mortgage Corp. 08/27/2014 % Federal Home Loan Mortgage Corp. 09/10/2015 % Federal National Mortgage Association 10/30/2014 % Federal National Mortgage Association 12/19/2014 % TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $12,577,378) U.S. GOVERNMENT NOTE: 0.92% United States Treasury Note 10/31/2017 % TOTAL U.S. GOVERNMENT NOTE (Cost $3,445,141) SHORT TERM INVESTMENT: 2.58% MONEY MARKET FUND: 2.58% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.05% (d) TOTAL MONEY MARKET FUND (Cost $9,761,451) TOTAL SHORT TERM INVESTMENT (Cost $9,761,451) TOTAL INVESTMENTS (Cost $284,839,713): 75.88% Other Assets in Excess of Liabilities, 24.12% (e) TOTAL NET ASSETS, 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2014, the fair value of these securities total $68,368,207 which represents 18.11% of total net assets. (b) Foreign issued security. (c) Variable rate security.The rate reported is the rate in effect as of June 30, 2014. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2014. (e) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. 16|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Swap Contracts Consolidated Schedule of Swap Contracts June 30, 2014 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 12/20/17 LoCorr Managed Futures Index^ Deutsche Bank AG ^Comprised of a proprietary basket of Commodity Trading Advisors’ (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. * Unrealized depreciation is a payable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments|17 LoCorr Long/Short Commodities Strategy Fund Composition of Consolidated Investment Portfolio1 June 30, 2014 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments June 30, 2014 (Unaudited) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES:11.02% Ally Auto Receivables Trust Series 2012-4 A3 01/17/2017 0.59% $ $ Series 2012-5 A3 03/15/2017 0.62% American Homes 4 Rent 2014-SFR1 A (Acquired 05/13/2014, Cost, $100,000) (a)(c) 06/17/2031 1.25% AmeriCredit Automobile Receivables Trust Series 2012-5 A2 01/08/2016 0.51% Series 2013-2 A2 11/08/2016 0.53% Series 2012-4 A3 06/08/2017 0.67% Series 2013-1 A3 10/10/2017 0.61% Series 2013-3 A3 04/09/2018 0.92% Capital Auto Receivables Asset Trust Series 2013-2 A1 07/20/2015 0.77% Series 2013-1 A2 07/20/2016 0.62% CarMax Auto Owner Trust, 2012-3 A3 07/17/2017 0.52% Chase Issuance Trust 2013-A3 A3 (c) 04/15/2020 0.43% Citibank Credit Card Issuance Trust 2013-A11 (c) 02/07/2018 0.39% CNH Equipment Trust Series 2012-B A3 09/15/2017 0.86% Series 2012-C A3 12/15/2017 0.57% Series 2012-D A3 04/16/2018 0.65% Colony American Homes 2014-1A A (Acquired 04/02/2014, Cost, $99,455) (a)(c) 05/17/2031 1.40% Discover Card Execution Note Trust, 2010-A2 A2 (c) 03/15/2018 0.73% Fifth Third Auto Trust, 2013-A A3 09/15/2017 0.61% GE Equipment Midticket LLC 2012-1 A3 05/23/2016 0.60% GE Equipment Small Ticket LLC 2012-1A A3 (Acquired 05/22/2012, Cost, $9,474) (a) 09/21/2015 1.04% GE Equipment Transportation LLC 2012-2 A3 07/25/2016 0.62% Honda Auto Receivables Owner Trust, 2012-4 A3 08/18/2016 0.52% Hyundai Auto Receivables Trust, 2012-B A3 09/15/2016 0.62% John Deere Owner Trust, 2013-A A3 03/15/2017 0.60% Mercedes-Benz Auto Lease Trust, 2013-A A3 02/15/2016 0.59% The accompanying notes are an integral part of these consolidated financial statements. 18|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Santander Drive Auto Receivables Trust Series 2013-4 A2 09/15/2016 0.89% $ $ Series 2013-1 A3 06/15/2017 0.62% Series 2013-2 A3 09/15/2017 0.70% Series 2013-3 A3 10/16/2017 0.70% Small Business Administration Participation Certificates, 2012-20K 1 11/01/2032 2.09% World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 0.64% Series 2012-B A3 06/15/2017 0.61% Series 2013-A A3 04/16/2018 0.64% TOTAL ASSET BACKED SECURITIES (Cost $1,401,835) CORPORATE BONDS: 27.26% Administrative and Support and Waste Management and Remediation Services: 0.97% Glencore Finance (Canada) Ltd. (Acquired 04/07/2014, Cost, $82,220) (a)(b) 11/15/2016 5.80% Waste Management, Inc. 09/01/2016 2.60% Finance and Insurance: 11.05% Aflac Inc. 02/15/2017 2.65% American Express Co. 05/22/2018 1.55% American International Group, Inc. 09/15/2016 4.88% Bank of America Corp. 08/01/2016 6.50% Bank of America, N.A. 11/14/2016 1.13% Bank of New York Mellon Corp./The 07/28/2016 2.30% Bank of Nova Scotia/The (b) 07/15/2016 1.38% BB&T Corp. 01/12/2018 1.45% Capital One Financial Corp. 09/01/2016 6.15% Caterpillar Financial Services Corp. 02/17/2015 4.75% Caterpillar Financial Services Corp. 05/29/2015 1.10% Citigroup, Inc. 11/21/2017 6.13% Deutsche Bank Aktiengesellschaft (b) 02/13/2019 2.50% Diageo Capital plc (b) 05/11/2017 1.50% Dragon 2012 LLC 03/12/2024 1.97% Fifth Third Bancorp 06/01/2018 4.50% General Electric Capital Corp. 12/11/2015 1.00% General Electric Capital Corp. 01/09/2017 2.90% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 01/15/2015 5.13% Goldman Sachs Group, Inc./The 09/01/2017 6.25% Health Care REIT, Inc. 04/01/2019 4.13% Heineken N.V. (Acquired 10/02/2012, Cost, $9,983) (a)(b) 10/01/2015 0.80% Helios Leasing I LLC 05/29/2024 2.02% Helios Leasing I LLC 07/24/2024 1.73% Helios Leasing I LLC 09/28/2024 1.56% John Deere Capital Corp. 06/29/2015 0.95% John Deere Capital Corp. 04/13/2017 5.50% JPMorgan Chase & Co. 08/15/2017 2.00% JPMorgan Chase & Co. 01/15/2018 6.00% KeyBank National Association 11/01/2017 5.70% Morgan Stanley 03/22/2017 4.75% MSN 41079 and 41084 Ltd. (b) 07/13/2024 1.72% New York Life Global Funding (Acquired 10/09/2012, Cost, $20,391) (a) 05/04/2015 3.00% Phoenix 2012 LLC 07/03/2024 1.61% PNC Funding Corp. 09/19/2016 2.70% Realty Income Corp. 09/15/2016 5.95% Safina Ltd. (b) 01/15/2022 1.55% Simon Property Group LP 03/01/2017 5.88% State Street Bank & Trust Co. 10/15/2018 5.25% Tagua Leasing LLC 11/16/2024 1.58% Total Capital International (b) 06/28/2017 1.55% Toyota Motor Credit Corp. 01/12/2017 2.05% Travelers Companies, Inc./The 12/01/2015 5.50% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|19 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) WellPoint, Inc. 01/15/2018 1.88% $ $ Wells Fargo & Co. 06/15/2016 3.68% Information: 1.85% AT&T Inc. 05/15/2016 2.95% AT&T Inc. 06/01/2017 1.70% CBS Corp. 07/01/2017 1.95% Comcast Corp. 06/15/2016 4.95% Comcast Corp. 02/15/2018 5.88% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 2.40% Total System Services, Inc. 06/01/2018 2.38% Verizon Communications, Inc. 09/14/2018 3.65% Walt Disney Co./The 09/15/2016 5.63% Management of Companies and Enterprises: 0.76% BNP Paribas (b) 08/20/2018 2.70% Macy’s Retail Holdings, Inc. 12/01/2016 5.90% Manufacturing: 6.94% AbbVie Inc. 11/06/2015 1.20% ACTAVIS, Inc. 10/01/2017 1.88% Anheuser-Busch InBev Worldwide Inc. 07/15/2015 0.80% Anheuser-Busch InBev Worldwide Inc. 02/15/2016 2.88% Apple Inc. (c) 05/05/2017 0.29% Baxter International Inc. 01/15/2017 1.85% Chevron Corp. 12/05/2017 1.10% Coca Cola Co./The 11/15/2017 5.35% ConAgra Foods, Inc. 01/25/2018 1.90% Covidien International Finance S.A. (b) 05/29/2015 1.35% Dow Chemical Co./The 02/15/2016 2.50% Eastman Chemical Co. 06/01/2017 2.40% Eaton Corp. 11/02/2017 1.50% Ecolab Inc. 02/15/2015 4.88% Ecolab Inc. 12/08/2016 3.00% E.I. du Pont de Nemours & Co. 03/15/2015 4.75% EMC Corp. 06/01/2018 1.88% General Mills, Inc. 03/17/2015 5.20% Intel Corp. 12/15/2017 1.35% Johnson Controls, Inc. 11/02/2017 1.40% Kellogg Co. 05/17/2017 1.75% Kraft Foods Group, Inc. 06/05/2017 2.25% Lockheed Martin Corp. 09/15/2016 2.13% Lorillard Tobacco Co. 08/21/2017 2.30% Motorola Solutions, Inc. 11/15/2017 6.00% Thermo Fisher Scientific Inc. 06/01/2015 5.00% Thermo Fisher Scientific Inc. 02/01/2017 1.30% Tyco Electronics Group S.A. (b) 12/17/2018 2.38% United Technologies Corp. 06/01/2017 1.80% Mining, Quarrying, and Oil and Gas Extraction: 2.23% Anadarko Petroleum Corp. 09/15/2017 6.38% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% Devon Energy Corp. 05/15/2017 1.88% Phillips 66 05/01/2017 2.95% Rio Tinto Finance (USA) PLC (b) 03/22/2017 2.00% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Teck Resources Ltd. (b) 08/15/2017 3.85% The accompanying notes are an integral part of these consolidated financial statements. 20|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Professional, Scientific, and Technical Services: 0.44% ABB Treasury Center (USA), Inc. (Acquired 06/19/2012, Cost, $15,258) (a) 06/15/2016 2.50% $ $ Computer Sciences Corp. 03/15/2018 6.50% Real Estate and Rental and Leasing: 0.42% Boston Properties Limited Partnership 06/01/2015 5.00% Liberty Property Limited Partnership 10/01/2017 6.63% Ventas Realty LP / Ventas Capital Corp. 02/15/2018 2.00% Retail Trade: 0.16% BP Capital Markets (b) 05/05/2017 1.85% Transportation and Warehousing: 1.78% Canadian National Railway Co. (b) 06/01/2016 5.80% Carnival Corp. (b) 12/15/2017 1.88% GATX Corp. 07/30/2018 2.38% Norfolk Southern Corp. 01/15/2016 5.75% Spectra Energy Partners, LP 09/25/2018 2.95% Union Pacific Corp. 01/15/2015 4.88% Utilities: 0.66% Commonwealth Edison Co. 04/15/2015 4.70% Connecticut Light & Power Co./The 03/01/2017 5.38% Sempra Energy 04/01/2017 2.30% Southern California Edison Co. 04/01/2015 4.65% TOTAL CORPORATE BONDS (Cost $3,461,029) MORTGAGE BACKED SECURITIES: 20.86% Banc of America Commercial Mortgage Trust, 2006-2 A4 (c) 05/10/2045 5.92% Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 5.90% Series 2006-PWR14 A4 12/11/2038 5.20% Series 2006-TOP24 A4 10/12/2041 5.54% Citigroup Commercial Mortgage Trust, 2006-C5 A4 10/15/2049 5.43% Commercial Mortgage Pass-Through Certificates, 2012-CRE3 A1 10/17/2045 0.67% Commercial Mortgage Trust, 2007-GG9 03/10/2039 5.44% Credit Suisse Commercial Mortgage Trust, 2006-C1 A4 (c) 02/15/2039 5.61% Fannie Mae-Aces Series 2012-M17 ASQ2 11/25/2015 0.95% Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2013-M1 ASQ2 11/25/2016 1.07% Series 2013-M7 ASQ2 03/25/2018 1.23% Fannie Mae Pool 06/01/2017 1.49% Fannie Mae Pool 07/01/2017 1.50% Fannie Mae Pool 09/01/2017 1.27% Fannie Mae Pool 09/01/2022 2.50% Fannie Mae Pool 10/01/2022 2.50% Fannie Mae Pool 10/01/2022 2.50% Fannie Mae Pool 11/01/2022 2.50% Fannie Mae Pool 01/01/2023 2.50% Fannie Mae Pool 02/01/2023 2.50% Fannie Mae Pool 03/01/2023 2.50% Fannie Mae Pool 05/01/2023 2.00% Fannie Mae Pool 06/01/2023 2.00% Fannie Mae Pool 08/01/2023 2.50% Fannie Mae Pool 09/01/2023 2.00% Fannie Mae Pool 09/01/2027 3.00% Fannie Mae Pool 09/01/2027 3.00% Fannie Mae Pool 10/01/2027 3.00% Fannie Mae Pool 12/01/2027 2.50% Fannie Mae Pool 12/01/2027 2.50% Fannie Mae Pool (c) 09/01/2042 2.31% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|21 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) FHLMC Multifamily Structured Pass Through Certificates Series K502 A2 08/25/2017 1.43% $ $ Series K701 A2 (c) 11/25/2017 3.88% Series K708 A2 01/25/2019 2.13% Series K709 A2 03/25/2019 2.09% Series KF01 A (c) 04/25/2019 0.50% Series K710 A2 05/25/2019 1.88% Freddie Mac Gold Pool 04/01/2023 2.50% Freddie Mac Gold Pool 04/01/2023 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Non Gold Pool (c) 07/01/2042 2.17% Freddie Mac Non Gold Pool (c) 07/01/2042 2.38% Freddie Mac Non Gold Pool (c) 07/01/2042 2.43% Freddie Mac Non Gold Pool (c) 08/01/2042 2.59% Freddie Mac Non Gold Pool (c) 10/01/2042 2.19% Freddie Mac Non Gold Pool (c) 01/01/2043 2.16% Freddie Mac Non Gold Pool (c) 01/01/2043 2.21% Freddie Mac Non Gold Pool (c) 02/01/2043 2.14% GS Mortgage Securities Trust Series 2006-GG8 A4 11/10/2039 5.56% Series 2007-GG10 A4 (c) 08/10/2045 6.00% JP Morgan Chase Commercial Mortgage Securities Trust Series 2006-LDP6 A4 (c) 04/15/2043 5.48% Series 2006-LDP7 A4 (c) 04/15/2045 5.86% Series 2012-C8 ASB (Acquired 04/23/2013, Cost, $50,846) (a) 10/17/2045 2.38% LB Commercial Mortgage Trust, 2007-C3 A4B 07/15/2044 5.52% LB-UBS Commercial Mortgage Trust, 2006-C6 A4 09/15/2039 5.37% Morgan Stanley Bank of America Merrill Lynch Trust, 2012-C6 A1 11/17/2045 0.66% Morgan Stanley Capital I Trust Series 2006-IQ12 A4 12/15/2043 5.33% Series 2006-TOP21 A4 (c) 10/12/2052 5.16% NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 0.52% Series 2011-R2 1A (c) 02/06/2020 0.55% SBA Tower Trust (Acquired 06/12/2014, Cost, $46,331) (a) 12/15/2042 2.93% TOTAL MORTGAGE BACKED SECURITIES (Cost $2,644,990) MUNICIPAL BONDS: 4.24% City of El Paso, TX 08/15/2014 3.61% City of Huntsville, AL 09/01/2016 2.41% City of Lubbock, TX 02/15/2018 4.44% City of Rochester, MN 02/01/2016 2.25% County of Berks, PA 11/15/2016 1.01% County of Forsyth, NC 04/01/2020 3.55% Denton Independent School District 08/15/2015 2.00% Maricopa County School District No. 28 Kyrene Elementary 07/01/2019 5.38% Rosemount-Apple Valley-Eagan Independent School District No. 196 02/01/2019 5.00% State of Hawaii 02/01/2017 3.73% State of Mississippi 11/01/2017 1.35% State of Ohio 04/01/2018 3.66% State of Tennessee 05/01/2017 3.82% State of Texas 10/01/2017 2.50% State of Washington 02/01/2017 3.04% University of Texas System 08/15/2018 3.81% Virginia College Building Authority 02/01/2016 2.40% TOTAL MUNICIPAL BONDS (Cost $537,810) FOREIGN GOVERNMENT BOND: 0.17% Petroleos Mexicanos (b) 12/20/2022 2.00% TOTAL FOREIGN GOVERNMENT BOND (Cost $21,250) The accompanying notes are an integral part of these consolidated financial statements. 22|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value U.S. GOVERNMENT AGENCY ISSUES: 0.87% Ginnie Mae II Pool 07/20/2060 5.31% $ $ Ginnie Mae II Pool 07/20/2062 4.56% Ginnie Mae II Pool 08/20/2062 4.12% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $111,181) CERTIFICATES OF DEPOSIT: 0.94% BMW Bank of North America 07/18/2014 1.00% Discover Bank 07/11/2014 1.00% GE Capital Retail Bank 07/07/2014 1.00% TOTAL CERTIFICATES OF DEPOSIT ($119,680) SHORT TERM INVESTMENT: 10.71% MONEY MARKET FUND: 10.71% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.05% (d) TOTAL MONEY MARKET FUND (Cost $1,363,704) TOTAL SHORT TERM INVESTMENT (Cost $1,363,704) TOTAL INVESTMENTS (Cost $9,661,479): 76.07% Other Assets in Excess of Liabilities, 23.93% (e) TOTAL NET ASSETS, 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At June 30, 2014, the market value of these securities total $434,092 which represents 3.41% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of June 30, 2014. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2014. (e) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Swap Contracts|23 Consolidated Schedule of Swap Contracts June 30, 2014 (Unaudited) LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. See Note 1. Termination Date Reference Index Notional Unrealized Appreciation (Depreciation)* Counterparty 12/20/17 LoCorr Commodities Index^ Deutsche Bank AG ^Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. *Unrealized appreciation is a receivable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 24|LoCorr Long/Short Equity Fund - Schedule of Investments LoCorr Long/Short Equity Fund Composition of Investment Portfolio1 June 30, 2014 (Unaudited) 1 As a percentage of total investments. Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 96.24% Accommodation and Food Services: 2.98% Diamond Resorts International, Inc. (a) $ University General Health System, Inc. (a) Administrative and Support and Waste Management and Remediation Services: 4.70% Hudson Technologies, Inc. (a) TrueBlue, Inc. (a) Vertex Energy, Inc. (a) Construction: 2.39% Tutor Perini Corporation (a) Finance and Insurance: 15.04% Atlas Financial Holdings, Inc. (a)(b) Banco Latinoamericano de Comercio Exterior, S.A. (b) FBR & Co. (a) Franklin Resources, Inc. USA Technologies, Inc. (a) Viad Corp. Wells Fargo & Company Industrials: 0.37% Aceto Corporation Information: 7.79% DIRECTV (a) Media General, Inc. (a) Nexstar Broadcasting Group, Inc. Salem Communications Corporation Sinclair Broadcast Group, Inc. The accompanying notes are an integral part of these financial statements. LoCorr Long/Short Equity Fund - Schedule of Investments (continued)|25 Shares Value COMMON STOCKS (continued) Manufacturing: 42.54% Acme United Corporation $ Advanced Emissions Solutions, Inc. (a)(c) Akorn, Inc. (a) Amkor Technology, Inc. (a) Anika Therapeutics, Inc. (a)(c) Astronics Corporation (a)(c) Flexsteel Industries, Inc. Flotek Industries, Inc. (a) Gencor Industries, Inc. (a) Insys Therapeutics, Inc. (a)(c) Lannett Company, Inc. (a) LSB Industries, Inc. (a) Manitex International, Inc. (a) Methode Electronics, Inc. Multi-Color Corporation Nature’s Sunshine Products, Inc. NN, Inc. (c) Nova Measuring Instruments Ltd. (a)(b) Nymox Pharmaceutical Corporation (a)(b) Shiloh Industries, Inc. (a) Sparton Corporation (a)(c) Super Micro Computer, Inc. (a) WABCO Holdings Inc. (a) Xplore Technologies Corp. (a) Mining, Quarrying, and Oil and Gas Extraction: 5.99% C&J Energy Services, Inc. (a) Rose Rock Midstream, L.P. Trecora Resources (a) Professional, Scientific, and Technical Services: 6.11% Enanta Pharmaceuticals, Inc. (a) Innovative Solutions and Support, Inc. (a) International Business Machines Corporation Transportation and Warehousing: 5.12% GasLog Ltd. (b)(c) NuStar GP Holdings, LLC (c) Wholesale Trade: 3.21% Amira Nature Foods Ltd. (a)(b) Gentherm Inc. (a) TOTAL COMMON STOCKS (Cost $50,094,695) EXCHANGE TRADED FUND: 0.75% Finance and Insurance: 0.75% Direxion Daily Small Cap Bear 3X Shares (a) TOTAL EXCHANGE TRADED FUND (Cost $442,161) SHORT TERM INVESTMENT: 3.92% MONEY MARKET FUND: 3.92% Fidelity Institutional Money Market Portfolio - Class I , 0.05% (d) TOTAL MONEY MARKET FUND (Cost $2,185,019) TOTAL SHORT TERM INVESTMENT (Cost $2,185,019) TOTAL INVESTMENTS (Cost $52,721,875): 100.91% Liabilities in Excess of Other Assets: (0.91)% TOTAL NET ASSETS: 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) This security or a portion of this security is pledged to cover short positions. See Note 2. (d) The rate quoted is the annualized seven-day effective yield as of June 30, 2014. The accompanying notes are an integral part of these financial statements. 26|LoCorr Long/Short Equity Fund - Schedule of Securities Sold Short Schedule of Securities Sold Short June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: (7.35)% Information: (1.43)% NetSuite Inc. (a) ) $ Pandora Media, Inc. (a) ) Twitter, Inc. (a) ) Management of Companies and Enterprises: (0.32)% Compass Diversified Holdings ) Manufacturing: (2.35)% Callaway Golf Company ) Elizabeth Arden, Inc. (a) ) Guidewire Software, Inc. (a) ) Lancaster Colony Corporation ) Other Services (except Public Administration): (1.04)% Regis Corp. ) Professional, Scientific, and Technical Services: (1.66)% athenahealth, Inc. (a) ) Intralinks Holdings, Inc. (a) ) Syntel, Inc. (a) ) Workday, Inc. (a) ) Retail Trade: (0.55)% Urban Outfitters, Inc. (a) ) TOTAL COMMON STOCKS (Proceeds $3,910,701): (7.35)% TOTAL SECURITIES SOLD SHORT (Proceeds $3,910,701): (7.35)% $ (a) Non-dividend expense producing security. Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. LoCorr Spectrum Income Fund - Schedule of Investments|27 LoCorr Spectrum Income Fund Composition of Investment Portfolio1 June 30, 2014 (Unaudited) 1 As a percentage of total investments. Schedule of Investments June 30, 2014 (Unaudited) Shares Value BUSINESS DEVELOPMENT COMPANIES: 7.49% Finance and Insurance: 7.49% Ares Capital Corporation $ Fifth Street Finance Corp. Prospect Capital Corporation TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $4,797,100) COMMON STOCKS: 13.22% Finance and Insurance: 1.88% Banco Santander, S.A. - ADR (a) Information: 4.13% Frontier Communications Corporation Manufacturing: 1.55% HollyFrontier Corporation Mining, Quarrying, and Oil and Gas Extraction: 3.02% Seadrill Limited (a) Transportation and Warehousing: 2.64% Ship Finance International Limited (a) Student Transportation Inc. (a) TOTAL COMMON STOCKS (Cost $8,285,905) CLOSED-END INVESTMENT COMPANIES: 11.88% Finance and Insurance: 11.88% Avenue Income Credit Strategies Fund BlackRock Corporate High Yield Fund Inc. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Nuveen Preferred Income Opportunities Fund The accompanying notes are an integral part of these financial statements. 28|LoCorr Spectrum Income Fund - Schedule of Investments (continued) Shares Value INVESTMENT COMPANIES (continued) Stone Harbor Emerging Markets Income Fund $ Western Asset Emerging Markets Income Fund Inc. Western Asset Global High Income Fund Inc. TOTAL CLOSED-END INVESTMENT COMPANIES (Cost $7,586,855) MASTER LIMITED PARTNERSHIPS: 26.35% Units Finance and Insurance: 5.74% KKR & Co. L.P. Och-Ziff Capital Management, L.P. Manufacturing: 6.84% CVR Partners, LP CVR Refining, LP Northern Tier Energy LP Terra Nitrogen Company, L.P. Mining, Quarrying, and Oil and Gas Extraction: 7.63% PetroLogistics LP Regency Energy Partners LP Vanguard Natural Resources, LLC Other Services (except Public Administration): 1.71% StoneMor Partners L.P. Transportation and Warehousing: 4.43% Navios Maritime Partners L.P. (a) Niska Gas Storage Partners LLC TOTAL MASTER LIMITED PARTNERSHIPS (Cost $16,361,037) Shares REAL ESTATE INVESTMENT TRUSTS: 21.20% Finance and Insurance: 6.46% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Invesco Mortgage Capital Inc. Real Estate and Rental and Leasing: 14.74% American Realty Capital Properties, Inc. Capstead Mortgage Corporation EPR Properties Hospitality Properties Trust Senior Housing Properties Trust Whitestone REIT TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,479,273) ROYALTY TRUST: 3.63% Manufacturing: 3.63% BP Prudhoe Bay Royalty Trust TOTAL ROYALTY TRUST (Cost $2,114,020) PRIVATE PLACEMENT: 8.69% Coupon Finance and Insurance: 8.69% Rate Units ($) Terra Secured Income Fund 5, LLC (b) 8.50% $ TOTAL PRIVATE PLACEMENT (Cost $5,651,139) The accompanying notes are an integral part of these financial statements. LoCorr Spectrum Income Fund - Schedule of Investments (continued)|29 Shares Value SHORT TERM INVESTMENT: 5.28% MONEY MARKET FUND: 5.28% Fidelity Institutional Money Market Portfolio - Class I, 0.05% (c) $ TOTAL MONEY MARKET FUND (Cost $3,431,511) TOTAL SHORT TERM INVESTMENT (Cost $3,431,511) TOTAL INVESTMENTS (Cost $61,706,840): 97.74% Other Assets in Excess of Liabilities, 2.26% TOTAL NET ASSETS, 100.00% $ ADR American Depository Receipt (a) Foreign issued security. (b) Deemed to be illiquid. At June 30, 2014, the fair value of these securities total $5,651,139, which represents 8.69% of total net assets. See Note 2. (c) The rate quoted is the annualized seven-day effective yield as of June 30, 2014. The accompanying notes are an integral part of these financial statements. 30|LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Assets & Liabilities Consolidated Statements of Assets & Liabilities June 30, 2014 (Unaudited) LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund Assets Investments, at value (Cost $284,839,713 and $9,661,479, respectively) $ $ Cash Receivable for Fund shares sold Receivable for securities sold - Interest receivable Receivable from Adviser (Note 5) - Unrealized gain on swap contracts (Note 1) - Deposits with broker for swap contracts (Note 2) Prepaid expenses and other assets Total Assets Liabilities Payable for Fund shares redeemed $ $ Accrued management fees (Note 5) - Accrued Trustees’ fees Accrued Rule 12b-1 fees Unrealized loss on swap contracts (Note 1) - Advance payment on swap contracts Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Accumulated net investment loss Accumulated undistributed net realized gain (loss) on investments and swap contracts Net unrealized appreciation of investments Net unrealized appreciation (depreciation) of swap contracts NET ASSETS $ $ Class A Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and minimum offering price per share (a)(b) Maximum offering price per share ($9.11/0.9425) ($8.48/0.9425) (c) Class C Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a)(b) Class I Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (b) (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemption fee of 1.00%. (c) On investments of $25,000 or more, the offering price is reduced. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund - Statements of Assets & Liabilities|31 Statements of Assets & Liabilities June 30, 2014 (Unaudited) LoCorr Long/Short Equity Fund LoCorr Spectrum Income Fund Assets Investments, at value (Cost $52,721,875 and $61,706,840, respectively) $ $ Cash - Receivable for Fund shares sold Receivable for securities sold - Dividends, interest and other receivables Deferred offering costs (Note 2) - Deposits with broker for securities sold short (Note 2) - Prepaid expenses and other assets Total Assets Liabilities Securities sold short, at fair value (proceeds $3,910,701) $ $ - Payable for securities purchased Payable for Fund shares redeemed Other payables - Accrued management fees Accrued Trustees’ fees Accrued Rule 12b-1 fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Accumulated net investment loss - Accumulated distributions in excess of net investment income - Accumulated undistributed net realized gain (loss) on investments and securities sold short Net unrealized appreciation of investments Net unrealized depreciation of securities sold short - NET ASSETS $ $ Class A Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and minimum offering price per share (a) (b) (c) Maximum offering price per share ($10.79/0.9425) ($10.49/0.9425) (d) Class C Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a) (b) (c) Class I Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (b) (c) (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemption fee of 1.00%. (c) Redemptions made within 60 days of purchase may be assessed a redemption fee of 2.00%. (d) On investments of $25,000 or more, the offering price is reduced. The accompanying notes are an integral part of these financial statements. 32|LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Operations Consolidated Statements of Operations Six Months Ended June 30, 2014 (Unaudited) LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund Investment Income Interest income (a) $ $ Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) Legal and audit fees Printing and mailing expenses Other expenses Total expense before interest expense Interest expense on line of credit (Note 8) - 44 Total expenses before reimbursement Reimbursement from Adviser (Note 5) - Net Expenses Net Investment Loss Realized and Unrealized Gain (Loss) on Investments and Swap Contracts Net realized gain (loss) on investments Net realized gain on swap contracts Net change in unrealized appreciation of investments Net change in unrealized appreciation of swap contracts Net realized and unrealized gain on investments and swap contracts Net Increase in Net Assets From Operations $ $ (a) Net of foreign tax withheld of $0 and $21, respectively. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Equity and LoCorr Spectrum Income Fund - Statements of Operations|33 Statements of Operations Six Months Ended June 30, 2014 (Unaudited) LoCorr Long/Short Equity Fund LoCorr Spectrum Income Fund Investment Income Dividend income (a) $ $ Distributions received from master limited partnership (“MLP”) interests - Less: return of capital on distributions from MLP interests (Note 2) - Interest income Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) Legal and audit fees Printing and mailing expenses Organizational costs (Note 2) - Offering costs (Note 2) - Other expenses Total expense before dividend and interest expense Dividend and interest expense on securities sold short (Note 2) - Interest expense on line of credit (Note 8) - Total expenses before reimbursement Reimbursement from Adviser (Note 5) Net Expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short Net realized gain (loss) on investments Net realized loss on securities sold short - Net change in unrealized appreciation of investments Net change in unrealized depreciation of securities sold short - Net realized and unrealized gain (loss) on investments and securities sold short Net Increase (Decrease) in Net Assets From Operations $ $ (a) Net of foreign tax withheld of $0 and $1,314, respectively. The accompanying notes are an integral part of these financial statements. 34|LoCorr Managed Futures Strategy Fund - Consolidated Statements of Changes in Net Assets LoCorr Managed Futures Strategy Fund Consolidated Statements of Changes in Net Assets Six Months Ended June 30, 2014 (Unaudited) Year Ended December 31, 2013 Operations Net investment loss $ $ Net realized gain on investments and swap contracts Net change in unrealized appreciation (depreciation) of investments and swap contracts Increase (Decrease) in Net Assets From Operations Distributions to Shareholders From Net realized gain on investments - Class A - Net realized gain on investments - Class C - Net realized gain on investments - Class I - Total Distributions to Shareholders - Capital Transactions (Note 6) Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed Redemption fees Increase (Decrease) in Net Assets From Capital Transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period (including accumulated net investment loss of $1,620,224 and $0, respectively) $ $ The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Statements of Changes in Net Assets|35 LoCorr Long/Short Commodities Strategy Fund Consolidated Statements of Changes in Net Assets Six Months Ended June 30, 2014 (Unaudited) Year Ended December 31, 2013 Operations Net investment loss $ $ Net realized gain (loss) on investments and swap contracts Net change in unrealized appreciation (depreciation) of investments and swap contracts Increase (Decrease) in Net Assets From Operations Capital Transactions (Note 6) Proceeds from shares sold Cost of shares redeemed Redemption fees 96 Increase in Net Assets From Capital Transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period (including accumulated net investment loss of $75,757 and $0, respectively) $ $ The accompanying notes are an integral part of these consolidated financial statements. 36|LoCorr Long/Short Equity Fund - Statements of Changes in Net Assets LoCorr Long/Short Equity Fund Statements of Changes in Net Assets Six Months Ended June 30, 2014 (Unaudited) Period from May 10, 2013 (commencement of operations) through December 31, 2013 Operations Net investment loss $ $ Net realized gain (loss) on investments and securities sold short Net change in unrealized appreciation (depreciation) of investments and securities sold short Increase (Decrease) in Net Assets From Operations Capital Transactions (Note 6) Proceeds from shares sold Cost of shares redeemed Redemption fees Increase in Net Assets From Capital Transactions Total Increase in Net Assets Net Assets Beginning of period - End of period (including accumulated net investment loss of $612,330 and $0, respectively) $ $ The accompanying notes are an integral part of these financial statements. LoCorr Spectrum Income Fund - Statement of Changes in Net Assets|37 LoCorr Spectrum Income Fund Statement of Changes in Net Assets Six Months Ended June 30, 2014 (Unaudited) Operations Net investment income $ Net realized gain on investments Net change in unrealized appreciation Increase in Net Assets From Operations Distributions to Shareholders From Net investment income - Class A Net investment income - Class C Net investment income - Class I Total Distributions to Shareholders Capital Transactions (Note 6) Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed Redemption fees Increase in Net Assets From Capital Transactions Total Increase in Net Assets Net Assets Beginning of period - End of period (including accumulated distributions in excess of net investment income of $124,385) $ The accompanying notes are an integral part of these financial statements. 38|LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class A LoCorr Managed Futures Strategy Fund - Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 20122 Period from March 22, 2011 (commencement of operations) through December 31, 20111, 2 Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments - 4 - Total Distributions - - Redemption Fees4 - Net Asset Value, End of Period $ Total Investment Return5 % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery %6 %6 %6 % After expense reimbursement or recovery %6 %6 %6 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery %6 %6 %6 % After expense reimbursement or recovery %6 %6 %6 % Portfolio turnover rate7 18 % 46 % 46 % 18 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Selected data and ratios (for a share outstanding throughout the period) do not include non-controlling interest. 3 Net investment income (loss) per share is based on average shares outstanding. 4 Amount represents less than $0.005 per share. 5 Total investment return excludes the effect of applicable sales charges. 6 Ratios do not include the income and expenses of the CTAs included in the swap. 7 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class C|39 LoCorr Managed Futures Strategy Fund - Class C Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 20122 Period from March 24, 2011 (commencement of operations) through December 31, 20111, 2 Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments - 4 - Total Distributions - - Redemption Fees4 - Net Asset Value, End of Period $ Total Investment Return5 % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery %6 %6 %6 % After expense reimbursement or recovery %6 %6 %6 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery %6 %6 %6 % After expense reimbursement or recovery %6 %6 %6 % Portfolio turnover rate7 18 % 46 % 46 % 18 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Selected data and ratios (for a share outstanding throughout the period) do not include non-controlling interest. 3 Net investment income (loss) per share is based on average shares outstanding. 4 Amount represents less than $0.005 per share. 5 Total investment return excludes the effect of applicable sales charges. 6 Ratios do not include the income and expenses of the CTAs included in the swap. 7 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. 40|LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class I LoCorr Managed Futures Strategy Fund - Class I Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 20122 Period from March 24, 2011 (commencement of operations) through December 31, 20111, 2 Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)3 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income - Net realized gains on investments - 4 - Total Distributions - - Redemption Fees4 - Net Asset Value, End of Period $ Total Investment Return % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery %5 %5 %5 % After expense reimbursement or recovery %5 %5 %5 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery %5 %5 %5 % After expense reimbursement or recovery %5 %5 %5 % Portfolio turnover rate6 18 % 46 % 46 % 18 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Selected data and ratios (for a share outstanding throughout the period) do not include non-controlling interest. 3 Net investment income (loss) per share is based on average shares outstanding. 4 Amount represents less than $0.005 per share. 5 Ratios do not include the income and expenses of the CTAs included in the swap. 6 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Financial Highlights - Class A|41 LoCorr Long/Short Commodities Strategy Fund - Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 2012 Per Share Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees3 - - - Net Asset Value, End of Period $ $ $ Total Investment Return4 % % % Net Assets, End of Period, in Thousands $ $ $ Ratios/Supplemental Data:5 Ratio of expenses to average net assets: Before expense reimbursement or recovery %6 % % After expense reimbursement or recovery %6 % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % % After expense reimbursement or recovery % % % Portfolio turnover rate7 33 % 59 % 60 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Ratios do not include the income and expenses of the CTAs included in the swap. 6 Includes 0.00% of interest expense on line of credit. 7 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. 42|LoCorr Long/Short Commodities Strategy Fund - Consolidated Financial Highlights - Class C LoCorr Long/Short Commodities Strategy Fund - Class C Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 2012 Per Share Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees - - - 3 Net Asset Value, End of Period $ $ $ Total Investment Return4 % % % Net Assets, End of Period, in Thousands $ $ $ Ratios/Supplemental Data:5 Ratio of expenses to average net assets: Before expense reimbursement or recovery %6 % % After expense reimbursement or recovery %6 % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % % After expense reimbursement or recovery % % % Portfolio turnover rate7 33 % 59 % 60 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Ratios do not include the income and expenses of the CTAs included in the swap. 6 Includes 0.00% of interest expense on line of credit. 7 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Financial Highlights - Class I|43 LoCorr Long/Short Commodities Strategy Fund - Class I Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 2012 Per Share Net asset value, beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees3 - - - Net Asset Value, End of Period $ $ $ Total Investment Return % % % Net Assets, End of Period, in Thousands $ $ $ Ratios/Supplemental Data:4 Ratio of expenses to average net assets: Before expense reimbursement or recovery %5 % % After expense reimbursement or recovery %5 % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % % After expense reimbursement or recovery % % % Portfolio turnover rate6 33 % 59 % 60 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Ratios do not include the income and expenses of the CTAs included in the swap. 5 Includes 0.00% of interest expense on line of credit. 6 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these consolidated financial statements. 44|LoCorr Long/Short Equity Fund - Financial Highlights - Class A LoCorr Long/Short Equity Fund - Class A Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Period from May 10, 2013 (commencement of operations) through December 31, 20131 Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees3 - - Net Asset Value, End of Period $ $ Total Investment Return4 % % Net Assets, End of Period, in Thousands $ $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of expenses to average net assets (excluding dividend and interest expense on securities sold short and interest expense on line of credit): Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Portfolio turnover rate5 % 66 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. The accompanying notes are an integral part of these financial statements. LoCorr Long/Short Equity Fund - Financial Highlights - Class C|45 LoCorr Long/Short Equity Fund - Class C Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Period from May 10, 2013 (commencement of operations) through December 31, 20131 Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees - 3 - Net Asset Value, End of Period $ $ Total Investment Return4 % % Net Assets, End of Period, in Thousands $ $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of expenses to average net assets (excluding dividend and interest expense on securities sold short and interest expense on line of credit): Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Portfolio turnover rate5 % 66 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. The accompanying notes are an integral part of these financial statements. 46|LoCorr Long/Short Equity Fund - Financial Highlights - Class I LoCorr Long/Short Equity Fund - Class I Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Period from May 10, 2013 (commencement of operations) through December 31, 20131 Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Redemption Fees3 - - Net Asset Value, End of Period $ $ Total Investment Return % % Net Assets, End of Period, in Thousands $ $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of expenses to average net assets (excluding dividend and interest expense on securities sold short and interest expense on line of credit): Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % % After expense reimbursement or recovery % % Portfolio turnover rate4 % 66 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The portfolio turnover rate excludes purchases and sales of short positions as the Adviser does not intend to hold the short positions for more than one year. The accompanying notes are an integral part of these financial statements. LoCorr Spectrum Income Fund - Financial Highlights - Class A|47 LoCorr Spectrum Income Fund - Class A Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income Total Distributions Redemption Fees3 - Net Asset Value, End of Period $ Total Investment Return4 % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data5: Ratio of expenses to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Portfolio turnover rate6 10 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Ratios do not include the expenses of the investment companies in which the Fund invests. 6 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these financial statements. 48|LoCorr Spectrum Income Fund - Financial Highlights - Class C LoCorr Spectrum Income Fund - Class C Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income Total Distributions Redemption Fees3 - Net Asset Value, End of Period $ Total Investment Return4 % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data5: Ratio of expenses to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Portfolio turnover rate6 10 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Total return excludes the effect of applicable sales charges. 5 Ratios do not include the expenses of the investment companies in which the Fund invests. 6 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these financial statements. LoCorr Spectrum Income Fund - Financial Highlights - Class I|49 LoCorr Spectrum Income Fund - Class I Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) Six Months Ended June 30, 20141 (Unaudited) Per Share Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)2 Net realized and unrealized gain (loss) Total from Investment Operations Distributions to shareholders from: Net investment income Total Distributions Redemption Fees3 - Net Asset Value, End of Period $ Total Investment Return % Net Assets, End of Period, in Thousands $ Ratios/Supplemental Data4: Ratio of expenses to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery % After expense reimbursement or recovery % Portfolio turnover rate5 10 % 1 All ratios have been annualized except total investment return and portfolio turnover. 2 Net investment income (loss) per share is based on average shares outstanding. 3 Amount represents less than $0.005 per share. 4 Ratios do not include the expenses of the investment companies in which the Fund invests. 5 Portfolio turnover rate is calculated on the basis of the Fund as a whole without distinguishing between classes of shares issued. The accompanying notes are an integral part of these financial statements. 50| LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Notes to Consolidated Financial Statements (Unaudited) LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund - Notes to Financial Statements (Unaudited) LoCorr Investment Trust Notes June 30, 2014 (Unaudited) 1. Organization LoCorr Investment Trust (the “Trust”), an Ohio business trust, was formed on November 15, 2010 and is an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”). The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Long/Short Equity Fund and the LoCorr Spectrum Income Fund (individually a “Fund” and collectively the “Funds”) are series within the Trust. The LoCorr Long/Short Commodities Strategy Fund, the LoCorr Long/Short Equity Fund and the LoCorr Spectrum Income Fund are each non-diversified funds, and the LoCorr Managed Futures Strategy Fund is a diversified fund. The LoCorr Managed Futures Strategy Fund’s primary investment objective is capital appreciation in rising and falling equity markets with managing volatility as a secondary objective. The LoCorr Long/Short Commodities Strategy Fund’s primary objective is capital appreciation in rising and falling commodities markets with managing volatility as a secondary objective. The LoCorr Long/Short Equity Fund’s primary investment objective is long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective. The LoCorr Spectrum Income Fund’s primary objective is current income with capital appreciation as a secondary objective. In order to achieve their investment objectives, the LoCorr Managed Futures Strategy Fund and the LoCorr Long/Short Commodities Strategy Fund each invest up to 25% of their total assets (measured at the time of purchase) in wholly-owned subsidiaries, LCMFS Fund Limited (“LCMFS”) and LCLSCS Fund Limited (“LCLSCS”), respectively; both companies incorporated under the laws of the Cayman Islands. LCMFS and LCLSCS act as investment vehicles in order to enter into certain investments for the LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodity Strategy Fund, respectively, consistent with their investment objectives and policies specified in the Prospectus and Statement of Additional Information. The consolidated financial statements of the LoCorr Managed Futures Strategy Fund and the LoCorr Long/Short Commodities Strategy Fund each include the investment activity and financial statements of LCMFS and LCLSCS, respectively. The only investment held by LCMFS and LCLSCS as of June 30, 2014 are swap contracts, for which the notional value was $385,769,768 and $12,650,000, respectively. At June 30, 2014, the LCMFS reported an unrealized loss on swap contracts of $8,328,818 and LCLSCS reported an unrealized gain on swap contracts of $328,460. In addition, LCMFS and LCLSCS may hold cash and cash equivalents as collateral on the swap contracts. See Note 2. During the year ended December 31, 2012, LCMFS had a controlling ownership interest in Millburn Diversified Plus L.P. (the “Partnership”), a limited partnership organized on February 14, 2011 under the Delaware Revised Uniform Limited Partnership Act, which commenced operations on March 24, 2011. The Partnership engaged in speculative trading of futures and forward currency contracts. Similarly, LCLSCS had an investment in a partnership during the year ended December 31, 2012, however, based on the ownership percentage held during the year ended December 31, 2012, LCLSCS was not considered to have a controlling interest in that entity. The General Partner of the Partnership was Millburn Ridgefield Corporation (the “General Partner”). LCMFS and LCLSCS had fully redeemed out of their positions held in the partnerships as of December 20, 2012, and as a result, LCMFS no longer consolidated the Partnership, and its assets, liabilities, and related non-controlling interest are no longer included in the LoCorr Managed Futures Strategy Fund’s financial statements. As of December 20, 2012, there was no gain or loss on the redemption and deconsolidation because the investment in the Partnership was carried at fair value on a daily basis by LCMFS. Because LCMFS had a controlling interest (greater than 50% but less than 100%) in the Partnership for the period January 1, 2012 through December 20, 2012, the financial activity of the Partnership for that period ended December 20, 2012, has also been consolidated with the financial statements of LCMFS. All intercompany balances, revenues, and expenses have been eliminated in consolidation. LoCorr Managed Futures Strategy Fund, LCMFS and the Partnership are collectively referred to as the LoCorr Managed Futures Strategy Fund throughout these consolidated financial statements. Non-controlling interest is the portion of equity ownership in the Partnership not attributable to the LoCorr Managed Futures Strategy Fund. Non-controlling interest represents additional, non-related partners in the Partnership and was equal to 2.20% of the Partnership’s net assets prior to LCMFS having fully redeemed its holding of the Partnership. The Funds currently offer three classes of shares, Class A, Class C and Class I shares. Each share class represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that (i) Class A shares have a maximum front end sales load of 5.75% and maximum deferred sales charge of 1.00% and Class C shares have a maximum deferred sales charge of 1.00%, (ii) Class A shares have a 12b-1 fee of 0.25% and Class C shares have a 12b-1 fee of 1.00%; (iii) certain other class-specific expenses will be borne solely by the class to which such expenses are attributable and (iv) each class will have exclusive voting rights with respect to matters relating to its own distribution arrangements. With respect to the LoCorr Managed Futures Strategy Fund, the LoCorr Long/Short Commodities Strategy Fund and the LoCorr Long/Short Equity Fund, all classes are subject to a 1.00% redemption fee on redemptions made within 30 days of the original purchase. All classes with respect to the LoCorr Spectrum Income Fund are subject to a 2.00% redemption fee on redemptions made within 60 days of the original purchase. The LoCorr Managed Futures Strategy Fund Class A shares commenced operations on March 22, 2011 and Class C and Class I shares commenced operations on March 24, 2011. All three classes of the LoCorr Long/Short Commodities Strategy Fund commenced operations on January 1, 2012. All three classes of the LoCorr Long/Short Equity Fund commenced operations on May 10, 2013. All three classes of the LoCorr Spectrum Income Fund commenced operations on January 1, 2014. The Funds may issue an unlimited number of shares of beneficial interest, with no par value. All shares of the Funds have equal rights and privileges, except as to class-specific rights and privileges described above. LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Notes to Consolidated Financial Statements (Unaudited) (continued) |51 LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund - Notes to Financial Statements (Unaudited) (continued) 2. Significant Accounting Policies Investment Valuation The Funds follow fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period. These inputs are summarized in three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Generally, the Funds’ investments are valued each day at the last quoted sales price on each investment’s primary exchange. Investments traded or dealt in upon one or more exchanges (whether domestic or foreign) for which market quotations are readily available and not subject to restrictions against resale shall be valued at the last quoted sales price on the primary exchange or, in the absence of a sale on the primary exchange, at the last bid on the primary exchange. Investments primarily traded in the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) National Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price. If market quotations are not readily available, investments will be valued at their fair value as determined in good faith by LoCorr Fund Management, LLC (the “Adviser”) in accordance with procedures approved by the Board of Trustees (the “Board”) and evaluated by the Board as to the reliability of the fair value method used. In these cases, a Fund’s net asset value (“NAV”) will reflect certain portfolio investments’ fair value rather than their market price. Fair value pricing involves subjective judgments and it is possible that the fair value determined for an investment is materially different than the value that could be realized upon the sale of that investment. The fair value prices can differ from market prices when they become available or when a price becomes available. The Funds may use independent pricing services to assist in calculating the value of the Funds’ investments. In addition, market prices for foreign investments are not determined at the same time of day as the NAV for the Funds. Because the Funds may invest in portfolio investments primarily listed on foreign exchanges, and these exchanges may trade on weekends or other days when the Funds do not price their shares, the value of some of the Funds’ portfolio investments may change on days when you may not be able to buy or sell the Funds’ shares. In computing the NAV, the Funds value foreign investments held by the Funds at the latest closing price on the exchange in which they are traded immediately prior to closing of the NYSE. Prices of foreign investments quoted in foreign currencies are translated into U.S. dollars at current rates. If events materially affecting the value of an investment in the Funds’ portfolio, particularly foreign investments, occur after the close of trading on a foreign market but before the Funds price their shares, the investment will be valued at fair value. Fixed income securities and certificates of deposit with maturities more than 60 days when acquired are valued using an evaluated price supplied by an independent pricing service. Inputs used by the pricing service for U.S. government and treasury securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker dealer quotes, yields, bids, offers, and reference data. Agency issued debt securities, foreign issued bonds and municipal bonds are generally valued in a manner similar to U.S. government securities. Evaluations for corporate bonds are typically based on valuation methodologies such as market pricing and other analytical pricing models as well as market transactions and dealer quotations based on observable inputs. Fixed income securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy depending on inputs used and market activity levels for specific securities. The fair value of asset backed securities and mortgage backed securities is estimated on models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuance may also be considered in the development of fair value. Asset backed and mortgage backed securities are generally categorized in Level 2 of the fair value hierarchy. Short-term investments in fixed income securities and certificates of deposit with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued using an amortized cost method of valuation, and are categorized Level 2. Equity securities, including master limited partnership (“MLP”) interests, real estate investment trusts (“REITs”), business development companies, and royalty trusts, generally are valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities. MLP interests are limited partnerships, the interests in which (known as “units”) typically trade publicly, like stock. Master limited partnerships are also called publicly traded partnerships and public limited partnerships. Securities that are traded on any stock exchange or on the NASDAQ over-the-counter market are generally valued by the pricing service at the last quoted sale price. Lacking a last sale price, an equity security is generally valued by the pricing service at its last bid price. Equity securities are generally categorized in Level 1 or Level 2 of the fair value hierarchy. With respect to any portion of the Funds’ assets that are invested in one or more open-end management investment companies, including money market funds, registered under the 1940 Act, the Funds’ net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. The Funds generally will purchase shares of closed-end investment companies only in the secondary market. The shares of many closed-end investment companies, after their initial public offering, frequently trade at a price per share that is less than the net asset value per share, the difference representing the “market discount” of such shares. This market discount may be due in part to the investment objective of long-term appreciation, which is sought by many closed-end investment companies, as well as to the fact that the shares of closed-end investment companies are not redeemable by the holder upon demand to the issuer at the next determined net asset value but rather are subject to the principles of supply and demand in the secondary market. A relative lack of secondary market purchasers of closed-end investment company shares also may contribute to such shares trading at a discount to their net asset value. Closed-end investment companies are generally categorized in Level 1 or Level 2 of the fair value hierarchy. 52| LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund - Notes to Consolidated Financial Statements (Unaudited) (continued) LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund - Notes to Financial Statements (Unaudited) (continued) The fair value of the LoCorr Spectrum Income Fund’s investment in Terra Secured Income Fund 5, LLC (“Terra”) is based on management’s analysis of certain existing data to determine the significance and character of inputs used to determine value. These inputs include, but are not limited to, financial statements (audited and unaudited) of Terra and the value used by other investors in Terra. Management also engaged a third party appraisal firm to review the valuation process used by Terra and the Fund’s management in determining the value of the investment. Changes to the fair value of this investment would result from changes to the underlying financial performance of Terra or other market factors. Terra is a private placement, limited liability company formed to originate, fund and structure real estate-related loans, including mezzanine loans, first and second mortgage loans, subordinated mortgage loans, bridge loans, preferred equity investments and other loans related to high quality commercial real estate in the United States. Units invested with Terra are not registered with the Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”) or the securities agency of any state. The units were offered in reliance upon an exemption from the registration provisions of the Securities Act and state securities laws applicable only to offers and sales to investors meeting the suitability requirements set forth herein. Due to lack of market activity and observable inputs, the LoCorr Spectrum Income Fund’s investment in Terra is categorized in Level 3 of the fair value hierarchy. Futures contracts are carried at fair value using the primary exchange’s closing (settlement) price, and are categorized as Level 1. Forward currency contracts are carried at fair value using spot currency rates and are adjusted for the time value of money (forward points) and contractual prices of the underlying financial instruments. Forward currency contracts are generally categorized as Level 2. Total return swap contracts are stated at fair value daily based on the fair value of the underlying futures and forward currency contracts constituting the contract’s stated index, taking into account any fees and expenses associated with the swap agreement. Total return swap contracts are generally categorized in Level 2. The following table summarizes the LoCorr Managed Futures Strategy Fund’s consolidated investments and swap contracts as of June 30, 2014: Security Classification Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
